J. ED TEASE, Retired Circuit Judge.
After jury verdict finding appellant to be the father of an illegitimate child, he files this appeal.
The record fails to disclose that a judgment of child support followed the jury’s determination of paternity. Consequently, the judgment is not final, and will not support an appeal.
The appeal is due to be, and is, dismissed under authority of Hardy v. State ex rel. Chambers, 541 So.2d 566 (Ala.Civ.App.1989).
The foregoing opinion was prepared by Retired Circuit Judge J. ED TEASE while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
APPEAL DISMISSED.
All the Judges concur.